DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 05/24/2022 have been entered. Applicant amendment to Figure 1B overcomes the previous drawing objection set forth in the Office Action mailed 02/24/2022. The drawing objection is withdrawn. Applicant amendments to the claims overcomes the previous objection and 112(b) rejections set forth in the Office Action mailed 02/24/2022. The objection and 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-3, 5-14 remain pending, with claims 1-3 and 5-10 being examined and claims 11-14 being withdrawn pursuant to the election filed 12/28/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/638,327, 16/638,350, 16/629,994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A) in view of Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1).
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4):
	It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3.  
a top layer (upper plate 311 and adhesive film 330) comprising a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals and a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a first detection unit (absorber 320) or a second detection unit ([0088], [0090], Figure 4);
	It is understood that the top layer will comprise the upper plate 311 and the adhesive film 330. As such the top layer will have a sample injection unit (port 311a) and a microfluidic siphon channel (microfluidic channel 331a). Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals. 
the first detection unit (320) or the second detection unit coated with an organic substance configured to produce a color development reaction with the heavy metals of the fluid sample; and
	[0102] states that the reaction region 321 on the strip 320 (detection unit) may be one of an antibody, enzyme, protein, or nucleic acid, where the signal generated may be one of color or fluorescence. It is understood that antibodies, enzymes, proteins, or nucleic acids are organic substances.  
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
	As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that there are multiple ports 211b that allow fluid to be injected into chamber 213a ([0077]). It is understood that there will similarly be multiple ports 311a (sample injection unit) to inject sample into each chamber 313a ([0086]). 
wherein the device is configured to move the respective fluid samples from the respective sample injection unit (311a) to the respective microfluidic channel (331a) and then to the respective first detection unit (320) or the respective second detection unit when the rotatable platform (310) is rotated, and 
	[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective first detection unit or the respective second detection unit,
It is understood that when the antibody, enzyme, protein, or nucleic acid reacts with a specific substance in the sample, a reaction will be indicated by color or fluorescence ([0102]). This is a qualitative analysis.
wherein one or more of the microfluidic structures has a respective one of the first detection units, each of the microfluidic structures that does not have one of the first detection units has a respective one of the second detection units, and each of the second detecting units has a width smaller than a width of each of the first detecting units. 
	It is understood that all of the absorbers 320 of Cho will be a first detection unit. Having a second detection unit is not required, as the top layer has a microfluidic siphon channel that provides fluid communication between the sample injection unit and one end of a first detection unit or a second detection unit from lines 5-8 of claim 1. If all the microfluidic structures have the first detection unit (absorber 320), then none of them are a second detection unit. 
	Cho does not teach where a bottom layer including a portion into which the first detection unit or the second detection unit is inserted.  
	In the analogous art of discs for holding immunochromatographic strips, Zhou teaches a disc with a base (Zhou; abstract, [0002], [0005]). 
	Specifically, Zhou teaches where a base 1 contains several strip stages 11 with fixing stoppers 12 (Zhou; [0048], [0049], Figure 2). It is seen in Figure 2 that the strip stage 11 and stoppers 12 carry and fix strips, keeping them in central or axial symmetry. 
	It would have been obvious to one skilled in the art to modify the lower plate of Cho such that it has the strip stage and stoppers as taught by Zhou because Zhou teaches that the strip stage and stoppers carry and fix strips in place (Zhou; [0049]). 
	The strip stage and stoppers will be a portion where the first detection unit (absorber 320) will be inserted. 
Cho and Zhou do not teach a ruler configured to measure a color developed distance of the color development reaction, 
and the device is configured to provide a quantitative analysis of the fluid samples through measurement of the respective color developed distances, 
	In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
	Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. 
It would have been obvious to one skilled in the art to modify the lower plate of modified Cho such that it has the measuring scale as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that the scale of Cate will allow for a quantitative analysis to be performed. 
Regarding claim 3, modified Cho further teaches a respective reservoir area (second chamber 313b) connecting each microfluidic siphon channel (331a) with each respective first detection unit (320), wherein the one end of the respective first detection unit (320) is accommodated in the respective reservoir area (313b) (Cho; [0084], Figure 4). 
	It is understood that when assembled, the absorber 320 (first detection unit) will be partially accommodated within the same space as second chamber 313b (reservoir area), see Figure 4 of Cho. 
Regarding claim 5, modified Cho teaches the device according to claim 3. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by: 
		a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic channel (331a);
		a second rotation of the rotatable platform so that the fluid sample moved to each respective microfluidic siphon channel (331a) is moved to the respective reservoir area (313b); and 
		stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the first detection unit (320).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As the prior art is capable of being rotated at a first rotation, stopping the first rotation, a second rotation, and a stopped rotation, the prior art will read on the limitations of claim 5. 
	Regarding claim 6, modified Cho teaches the device according to claim 5. Modified Cho further teaches wherein each microfluidic siphon channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310).
	It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
	Regarding claim 7, modified Cho teaches the device according to claim 5. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 
	Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As long as the prior art is capable of being rotated at 2000 to 4000 rpm and 4000 to 6000 rpm, the prior art will read on the claim limitations of claim 7. 
	Regarding claim 8, modified Cho further teaches wherein the rotatable platform is a circular disk having a diameter of 12 cm to 20 cm.
[0111] of Cho states that the absorber is cut to a size of 45 mm x 3 mm. It is understood from Figures 2-3 that the absorbers will be placed in a radial formation around the disk. As such there will be two absorbers directly across from one another. Therefore, the diameter of the disk as a whole will be at minimum 90 mm, or 9 cm. In viewing Figures 2-3, it can be seen that the absorbers across from one another have a central region as well as an area at the edge of the disk beyond the absorbers. It is therefore understood that the diameter of the disk may be between 12 cm to 20 cm. 
Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
Regarding claim 9, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
Note: [0102] of Cho states that certain substances that can be detected include heavy metals. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1) in further view of Kellogg (US-2001/0001060-A1). 
	Regarding claim 2, modified Cho teaches the device according to claim 1. Modified Cho does not teach a respective air circulation channel connecting each sample injection unit and another end of each respective first detection unit, wherein each air circulation channel is configured to increase a rate of evaporation of the fluid sample in the respective first detection unit and is configured to prevent a moisture condensation phenomenon in the respective first detection unit.  
	In the analogous art of utilizing centripetal force due to rotation of a platform to motivate fluid movement through microchannels embedded in the microplatform, Kellogg teaches a platform with various microfluidic components (Kellogg; abstract). 
	Specifically, Kellogg teaches where overflow and fluid chambers are connected to air channels that permit venting of air displaced by fluid movement on the platform (Kellogg; [0092]). It is seen in Figure 2 that there is an air channel 211 that is connected to an entry port 201 as well as other components such as fluid chamber 204, overflow chamber 205, and chamber 210 (Kellogg; [0092], [0094]). 
	It would have been obvious to one skilled in the art to modify the device of modified Cho such that it has the air channel as taught by Kellogg because Kellogg teaches that an air channel permits venting of air displaced by fluid movement (Kellogg; [0092]). 
	It is understood that the air circulation channel will connect the port 311a (sample injection unit) and an end of where the absorber 320 (detection unit) is.  

Claim 9 is alternatively rejected, and claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1), in view of Rupp (US-2003/0203495-A1).
Regarding claim 9, if it is determined that Cho does not teach wherein the heavy metals included in each of the fluid samples comprise Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+, in the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
	Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 
It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
	Regarding claim 10, modified Cho teaches the device according to claim 9. Modified Cho further teaches wherein the organic substance that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 9 supra. 

Response to Arguments
Applicant’s arguments, see page 9, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1, 3, 5-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho (KR-2013/0000009-A) in view of Zhou (US-2010/0120173-A1), and Cate (US-2014/0178978-A1).
Regarding Applicant arguments on page 9 regarding the first and second detection units, where if the microfluidic structure does not have the first detection unit it will have the second detection unit, it is noted that having both the first and second detection unit is not required by claim 1. Claim 1 states that the microfluidic structure has either a first detection unit or a second detection unit, where it is read that therefore the microfluidic structure could have all first detection units or all second detection units. As all the microfluidic structures have a first detection unit, then there would be no microfluidic structure that does not have one of the first detection units so having a second detection unit is not required. 
Further regarding Applicant’s argument on page 9 that when the sample is deployed in the detection unit, the device is in a stationary state where it would be necessary to adjust the volume per unit length of the detector for dramatic control of the maximum spread distance of the sample from each detector, where the amended feature achieves this function that is not contemplated in any of the cited references. It is understood that Cho is capable of having sample loaded when the rotary platform is stationary, and it is understood that the device of Cho is capable of having the absorbers have an adjusted volume per unit length. These functions are the intended use of the device as the functions do not provide any additional structure to the device. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device being in a stationary state when the sample is deployed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796